Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This action is in response to the papers filed on 09/15/2021. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  This action is FINAL. 
The amendments overcome 112 b rejection, Improper Markush rejection, 112 a Written Description and Enablement rejections in prior office action mailed on 05/25/2021. 
Currently, claims 1-3, 9, 13-14, and 16 are pending and they are under the examination.  
Restriction Requirement
3.	The response traverses the “Restriction Requirement” on pages 6-7 of the remarks mailed on 09/15/2021. The response asserts that “Comparison of independent claim 1 (in Group I) and independent claim 17 (in Group II) shows that the claims do not impose a serious additional search and/or burden on the Patent Office. Although the Patent Office disagreed in the May 25, 2021 Office Action, Applicant respectfully maintains that the invention in claims 17-25 is not distinct from the invention in claims 1-16, and thus that the restriction is improper”.
The argument has been thoroughly reviewed but not found persuasive. The invention I and II are distinct because they are a process and a product, directed to different classification, as indicated in the requirement. As discussed in prior office action, the invention directed to a method can be performed via using other assay than 
Claim Rejections - 35 USC § 112 (Indefiniteness)
(Necessitated by the amendments)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-3, 9, 13-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determining, based on the predicted response of the tumor to immune checkpoint blockade therapy, an immune checkpoint blockade therapy for the tumor if the predicted response is a more favorable response, wherein the immune checkpoint blockade therapy comprises one or more of nivolumab, pembrolizumab, 
The claim recites the limitation” the determined immune checkpoint blockade (ICB) therapy” in the claim. There is an insufficient antecedent basis for this limitation because the method step of determining based on the predicted response of the tumor to ICB is only required to perform with ICB for certain circumstances, for the tumor if the predicted response is a more favorable response. Thus, the claim does not require determining ICB therapy under all circumstances, for example, determining the ICB therapy for the tumor with other predicted response. This method step of “determining” is a conditional method step which is not required to determine ICB therapy as described above, thus, the recitation as “the determined immune checkpoint blockade therapy” lacks antecedent basis.   
Claim 14 recites “determining, using the predicted response of the tumor to immune checkpoint blockade therapy, a therapy for the tumor, wherein the determined therapy comprises immune checkpoint blockade therapy if the predicted response is favorable, and wherein the determined therapy comprises a therapy other than immune checkpoint blockade therapy if the predicted response is not favorable; and administering a determined immune checkpoint blockade therapy to the tumor for which the predicted response is favorable, wherein the immune checkpoint blockade therapy comprises one or more of nivolumab, pembrolizumab, ipilimumab, atezolizumab, and durvalumab”.
The claim recites the limitation” a determined immune checkpoint blockade therapy to the tumor for which the predicted response is favorable, ………” in the claim.  
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-3, 9, 13-14 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Claims 1 and 14 are independent claims. Claim 1 recites a method for characterizing response of a patient’s tumor to immune checkpoint blockade therapy. Claim 14 recites a method for treating a tumor. Therefore, the claims are directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)


Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. Claim 1 recites a method for characterizing response of a patient’s tumor to immune checkpoint blockade therapy via the expression of cell proliferation gene markers (i.e. a combination of 10 genes in non-small cell lung cancer or renal cell carcinoma). Claim 14 recites a method for treating a tumor via the expression of cell proliferation gene markers measured via the expression of cell proliferation gene markers (i.e. a combination of 10 genes in non-small cell lung cancer or renal cell carcinoma).
 Thus, claims set forth the correlation between determining the response of the tumor to the treatment and the detected cell proliferation gene markers’ expressions in the tissue. This limitation sets forth a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Accordingly, the claim is directed to at least one exception. 
Furthermore, the recitations of claims 1, 2, 9, and 14 include the method steps of “determining based on the measured expression…” or “determining based on the measured PD-L1 expression… ”; “predicting, based on determined proliferation profile …” or “predicting response of …” and “determining, based on the predicted response …” or “determining, based on using the predicted response…”.
 These steps could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an 
Therefore, the claims are directed to at least once exception which may be termed a law of nature, an abstract idea or both. (Step 2A Prong 1: Yes)
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claims do not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions. The elements in the claims 1 and 14, in addition to the method steps of “determining based on the measured expression …”, “predicting”, and “determining”, are “obtaining” and “measuring”. These steps do not integrate the judicial exception 
Claim 1 recites “determining, based on the predicted response of the tumor to immune checkpoint blockade therapy, an immune checkpoint blockade therapy for the tumor if the predicted response is a more favorable response, wherein the immune checkpoint blockade therapy comprises one or more of nivolumab, pembrolizumab, ipilimumab, atezolizumab, and durvalumab; and administering the determined immune checkpoint blockade therapy to the patient”. In this situation, the method step of “administering” is only required “if the predicted response is a more favorable response”. This method step of “administering” is not required “if the predicted response is not a more favorable response”. Thus, the “administering” is a conditional method step. In this regard, this method step does not integrate the judicial exception into a practical application.
Claim 14 recites “determining, using the predicted response of the tumor to immune checkpoint blockade therapy, a therapy for the tumor, wherein the determined therapy comprises immune checkpoint blockade therapy if the predicted response is favorable, and wherein the determined therapy comprises a therapy other than immune checkpoint blockade therapy if the predicted response is not favorable; and administering a determined immune checkpoint blockade therapy …..”.”. In this situation, as described above, the method step of “administering” is only required “if the predicted response is favorable”. This method step of “administering” is not required “if the predicted response is not favorable”. Thus, the “administering” is a conditional 
Step 2 B 
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. 
Claim 1 recites method steps of obtaining tissue from the tumor (e.g. non-small cell lung cancer or renal cell carcinoma) and measuring expression of proliferation gene markers (i.e. a combination of 10 recited genes) in the tissue. Claim 14 recites obtaining tissue from the tumor (e.g. non-small cell lung cancer or renal cell carcinoma), measuring expression of one or more cell proliferation gene markers comprising 10 recited genes, and measuring expression of PD-L1 in the tissue. Claim 2 and 9, which depend from claim 1, recite measuring the expression of PD-L1 in the tumor. Claim 3, which depends from claim 1, measuring the expression of cell proliferation gene markers via RNA-seq. Claims 1 and 14 include the recitation of measuring BUB1, CCNB2, CDKJ, CDKN3, FOXM1, KIAA0101, MAD2L1, MELK, MKI67, and TOP2A in tumor of non-small cell lung carcinoma (NSCLC) or renal cell carcinoma (RCC), this limitation is specified at a high level of generality in technical environment (see MPEP 2106.05 II, 2106.05 (d) II). These method steps were well understood, routine, and conventional prior to the effective filing date, as exemplified by prior art cited herein [Mongan et al. Pub . No .: US 2019/0360053, PCT filing date of 22 September 2017; Faruki et al. US Patent No. 10934595, PCT filing date of 17 May 2017; Stone et al. Pub. No.: US 2015/0247208, publication date of 03 September 2015; Rhodes, Pub No.US 
For example, Mongan et al. teaches measuring the expression of BUB1, CCNB2, CDKJ, CDKN3, FOXM1, KIAA0101, MAD2L1, MELK, MKI67, and TOP2A in NSCLC to determine immune response using PCR amplification of RNA targets and sequencing (see para 0007-0010, 0060-0062, 0072-0073, 0170-0195 Figures 1, and 3-4). Wayne et al. teaches measuring RNA transcripts in renal tumor sample (e.g. RCC) from a patient including a set of genes including BUB1, MKI67, TOP2A  to predict renal cancer drug (claim 17-18, para 0086, 0153-0155, 0164-0171, page 17 Table 3b and Table 4a, page 18 Table 4a, page 21 Table 5a).
Therefore, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. (Step 2B: No)
Claims 13 and 16, which depend from claims 1 and 14, respectively, further limit the scope of therapy to be demined. Thus, the limitations of the claims only serve to narrow the judicial exception. They do not meaningfully limit the judicial exception. They do not add any additional elements that integrate the judicial exception into a practical application and do not provide significantly more than the recited judicial exception.
The claims are not directed to patent eligible subject matter.


Response to Argument
8.	The response traverses the rejection on pages 7-16 of the remarks mailed on 09/15/2021. 
The response asserts “Step 2A Prong 1 analysis” (see under Step 2A-Prong 1 of the Alice Analysis in pages 8-10 and 13-14), particularly, “Accordingly, under Step One of the Alice analysis, claims must be examined in their entirety in view of the specification, and should not be deconstructed or described at such a high level of abstraction that it ensures patent ineligibility”. The response also asserts as follows;

    PNG
    media_image1.png
    657
    1113
    media_image1.png
    Greyscale

The response asserts that “Applicant respectfully disagrees that the claims are directed to a law of nature or a mental process, rather than simply reciting such a law of nature or mental process. Indeed, the claims are directed to a process for physically determining molecular biological characteristics of a tumor and physically administering a drug in response to that determination, in order to treat the tumor. This is neither a law of nature nor a mental process. Accordingly, Applicant respectfully asserts that the claims are not directed to a judicial exception”

With regard to “Law of Nature”, the cell proliferation gene markers in NSCLC or RCC are a natural phenomenon. Thus, the claims 1 and 14 set forth a correlation between the expression of these gene markers and predicting the response of the therapy. 
With regard to “abstract idea”, the specification discloses a flow chart of the method that includes a series of method steps: measuring the expression of cell proliferation marker/PD-L1 expression, determining a proliferation profile/ a PD-L1 profile, and predicting the response of the immune checkpoint therapy using the determined proliferation profile and/or the PD-L1 profile, and determining the therapy   (see Figure 1, para 0055-0058). Thus, “the measuring method step” is the wet method step which is physically performed in the lab. The subsequent method steps of “determining, predicting and determining” are performed via the measured data of the expression using a mental process. These method steps involved organizing human activity, for examples, these mental processes include observations, evaluations, judgments, and opinions (e.g. determining the response of immune checkpoint blockade therapy which is favorable or not) (see MPEP.04(a) (2) III). This has been addressed in the rejection. 
The response asserts “Step 2A Prong 2 analysis” (see under Step 2A-Prong 2 of the Alice Analysis in pages 10-11 and 14-15), particularly, “Accordingly, Step 2A, Prong 2 necessitates the identification and discussion of elements beyond the judicial exception, but whether those limitations are allegedly well-understood, routine, conventional activity is intentionally irrelevant to the Step 2A, Prong 2 analysis. 
The response asserts that “Although applicant respectfully disagrees, the claims have been amended to facilitate expeditious prosecution of the application. For example, all of the claims recite the step of administering a determined immune checkpoint blockade therapy to a patient for which a predicted response of a tumor is favorable, wherein the immune checkpoint blockade therapy comprises one or more of nivolumab, pembrolizumab, ipilimumab, atezolizumab, and durvalumab. ……..namely administering one of the recited drugs ( one or more of nivolumab, pembrolizumab, ipilimumab, atezolizumab, and durvalumab) to a patient with a tumor (non-small cell lung cancer (NSCLC) or renal cell carcinoma (RCC)) that is determined to have a moderately proliferative proliferation profile (associated with a predicted more favorable response of the tumor to immune checkpoint blockade therapy)”
This response has been thoroughly reviewed but not found persuasive. As discussed in the rejection, the claims do not recite any additional element that integrates the judicial exception into a practical application. The elements in the claims 1 and 14, in addition to the method steps of “determining based on the measured expression …”, “predicting”, and “determining”, are “obtaining” and “measuring”. These steps do not integrate the judicial exception because these are data gathering steps that do not 
The response asserts “Step 2B analysis” (see under Step 2B of the Alice Analysis in pages 11-13 and 15-16), particularly, “Notably, it is not just that the additional elements be described piecemeal in various publications as being well-understood, routine, conventional activity. Rather, it is the combination of additional elements that must be defined as well-understood, routine, conventional activity using one of the methods set forth in the 19 April 2018 Memorandum” and “ At Step 2B of the Alice analysis, one must "consider the elements of each claim both individually and 'as an ordered combination"' and assess whether there are any "additional features" in the claims that constitute an "inventive concept." Alice, 134 S. Ct. at 2357…………. Accordingly, Applicant respectfully asserts that that the claims are directed to patent­eligible subject matter under the Alice framework. Applicant respectfully requests that the rejection of the pending claims under 35 U.S.C. §101 be withdrawn”
This response has been thoroughly reviewed but not found persuasive. The method of assessing the response of a therapy (i.e. immune checkpoint therapy or other therapy for cancer) in NSCLC or RCC comprising a series of method steps, as a combination of method steps is a well-understood, routine, conventional activity (see cited prior art in the rejection and also see Mongon et and Wayne et al.). Furthermore,  Mongan et al. teaches measuring the expression of BUB1, CCNB2, CDKJ, CDKN3, FOXM1, KIAA0101, MAD2L1, MELK, MKI67, and TOP2A in NSCLC to determine 
This rejection has been modified accordingly with the amendments and the rejection is maintained. 
9.	 Claims 1 and 14 are free of prior art.
Claim 1 is directed to the method that comprises obtaining tissue from the tumor, wherein the tumor is non-small cell lung cancer (NSCLC) or renal cell carcinoma (RCC); measuring, using the tissue, expression of cell proliferation gene markers BUB1, CCNB2, CDKJ, CDKN3, FOXM1, KIAA0101, MAD2L1, MELK, MKI67, and TOP2A; and determining, based on the measured expression of the cell proliferation gene markers, a proliferation profile of the tumor, wherein the determined proliferation profile of the tumor comprises one or more of poorly proliferative, moderately proliferative, and highly proliferative.
Claim 14 is directed the method that comprises obtaining tissue from the tumor, wherein the tumor is non-small cell lung cancer (NSCLC) or renal cell carcinoma (RCC); measuring, using the tissue, expression of one or more cell proliferation gene markers, wherein the one or more cell proliferation gene markers comprises BUB1, CCNB2, 
The closes prior art include Mongan et al. Pub . No .: US 2019/0360053, PCT filing date of 22 September 2017; Farukl et al. US Patent No. 10934595, PCT filing date of 17 May 2017; and Wayne et al., Pub . No .: US 2021/0166790 A1, priority date of 11 January 2010. 
Mongan et al. teaches methods of assessing gene expression for tumor immune response profile of a sample including NSCLC and RCC (see abstract, para 0004-0010,    0059-0062, 0072-0073, 0170-0195 Figures 1, and 3-4). Mongan et al. exemplifies measuring the expression of BUB1, CCNB2, CDKJ, CDKN3, FOXM1, KIAA0101, MAD2L1, MELK, MKI67, and TOP2A in NSCLC to determine immune response using PCR amplification of RNA targets and sequencing (see para 0007-0010, 0059-0062, 0072-0073, 0170-0195 Figures 1, and 3-4). However, Mongan et al. does not specifically describe determining the proliferation profile of the tumor via a combined proliferative profile of a combination of 10 recited genes to identify as “more of poorly proliferative, moderately proliferative, and highly proliferative”.
 Faruki et al. teaches methods of determining the response of lung adenocarcinoma subtype of an immunotherapy (abstract, col 4). Faruki et al. teaches 
Wayne et al. teaches methods of detecting gene and gene sets in determining the classification and/or prognosis of renal cell carcinoma (see abstract, claim 17-18, para 0085-0086, 0153-0155, 0164-0171, page 17 Table 3b and Table 4a, page 18 Table 4a, page 21 Table 5a). Wayne et al. teaches measuring RNA transcripts in renal tumor sample (e.g. RCC) from a patient including a set of genes including BUB1, MKI67, TOP2A  to predict renal cancer drug (claim 17-18, para 0086, 0153-0155, 0164-0171, page 17 Table 3b and Table 4a, page 18 Table 4a, page 21 Table 5a). Wayne et al. does not teach measuring all 10 recited genes and determining the proliferation profile of the tumor via a combined proliferative profile of a combination of 10 recited genes to identify as “more of poorly proliferative, moderately proliferative, and highly proliferative”.

10.	 No claims are allowed.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIET C SWITZER/Primary Examiner, Art Unit 1634           
                                                                                                                                                                                             /W.T.J./     Examiner, Art Unit 1634